   8:18-cr-00312-JFB-SMB Doc # 99 Filed: 07/29/21 Page 1 of 1 - Page ID # 357




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:18CR312

        vs.
                                                                      ORDER
LAWRENCE HENDERSON,

                       Defendant.


       This matter is before the court on the motion of Jessica P. Douglas to withdraw as counsel
for the defendant, Lawrence Henderson. (Filing No. 98). Jessica P. Douglas represents that she is
relocating to Illinois and can no longer maintain a private practice in Nebraska. Jessica P.
Douglas’s motion to withdraw (Filing No. 98) is granted.
       Mark W. Bubak, 1216 North 101st Circle, Omaha, NE 68114, (402) 934-9250, is appointed
to represent Lawrence Henderson for the balance of these proceedings pursuant to the Criminal
Justice Act. Jessica P. Douglas shall forthwith provide Mark W. Bubak with the discovery
materials provided the defendant by the government and such other materials obtained by Jessica
P. Douglas which are material to Lawrence Henderson’s defense.
       The clerk shall provide a copy of this order to Mark W. Bubak and the defendant.
       IT IS SO ORDERED.

       Dated this 29th day of July, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
